Citation Nr: 0524477	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-23 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial rating for major 
depressive disorder, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1997 to 
November 1998, and from July 1999 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that awarded service connection and a 10 percent 
rating for a major depressive disorder (MDD), effective June 
2, 2001.  The veteran disagreed with this initial evaluation.  

The Board notes that in August 2005, the veteran's 
representative appears to have raised a new claim of 
entitlement to service connection for benign intercranal 
hypertension (pseudotumor cerebri), with headaches.  The 
Board refers this matter to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on her part.


REMAND

It appears additional VA records are outstanding.  In 
September 2003, the veteran's representative submitted a 
statement indicating that the veteran had received regular 
treatment relating to her MDD at the VA mental health 
facility in Montgomery, Alabama, from approximately April 
2003 to the present.  The RO requested treatment records for 
this time period from the Montgomery, Alabama facility, but 
it does not appear that records were specifically requested 
from the mental health facility, as no records relating to 
mental health have yet been associated with the claims 
folder.  VA treatment records should be obtained, if 
available.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  Similarly, in 
the March 2004 VA examination, the examiner notes in her 
report that the veteran is currently receiving treatment at 
the West Campus Montgomery Mental Health Clinic for MDD, 
recurrent.  These records are not in the claims folder, and 
should be obtained.  Id.  

Accordingly, this case will be REMANDED for the following 
actions:

1.  Obtain all of the veteran's medical 
records from the VA West Campus 
Montgomery Mental Health Clinic in 
Montgomery, Alabama, from 2003 to the 
present.  

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
an increased initial rating for MDD.  
If further action remains adverse to 
the veteran, provide the veteran and 
her representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Harvey Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




